                 Case 2:20-cr-00090-MCE Document 21 Filed 04/27/21 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     CLAYTON HOWARD
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           Case No.: 2:20-cr-090 MCE
12
                      Plaintiff,
13
     vs.                                                 STIPULATION AND ORDER
14                                                       CONTINUING STATUS CONFERENCE
     CLAYTON HOWARD,                                     AND EXCLUDING TIME UNDER THE
15                                                       SPEEDY TRIAL ACT
16                    Defendant.
                                                         Date:       April 29, 2021
17                                                       Time:       10:00 a.m.
                                                         Court:      Hon. Morrison C. England, Jr.
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney
22
     Cameron Desmond, and Attorney Todd Leras on behalf of Defendant Clayton Howard, stipulate
23
     as follows:
24
            1.     This matter is presently set for a status conference on April 29, 2021. The parties
25

26                 previously set the matter by stipulation for status conference on April 22, 2021. The

27                 court on its own motion continued the status conference to April 29, 2021. (ECF
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00090-MCE Document 21 Filed 04/27/21 Page 2 of 5


 1           Entry 19). The defense requests to continue the status conference to June 24, 2021.
 2
             The government does not oppose the request.
 3
          2. This case involves a felon in possession of ammunition charge stemming from
 4
             execution of a search warrant in San Joaquin County. Defendant appeared for
 5

 6           arraignment on the charge contained in the Indictment on July 15, 2020. The

 7           government has provided written reports related to execution of the search warrant to
 8
             defense counsel as discovery materials.
 9
          3. Defense investigation of this matter has been hampered due to measures taken by
10
             federal and state authorities in response to the COVID-19 pandemic. Specifically,
11

12           pandemic restrictions have delayed the ability of the defense to conduct in-person

13           interviews of potential witnesses and to obtain relevant records needed to evaluate
14
             potential defenses and for purposes of mitigation in the event of a negotiated
15
             disposition. Defendant Howard therefore requests to continue this matter to June 24,
16
             2021.
17

18        4. Defendant Howard is being held in pre-trial detention at the Sacramento County Main

19           Jail. During the entire time since Mr. Howard’s arrest in this matter, federal
20
             courthouses in the Eastern District of California have been closed to public access.
21
             General Order 630, issued on April 2, 2021, has extended public access restrictions to
22
             federal courthouses in the district for up to 90-days from the date of the order. Recent
23

24           reduction in COVID-19 infection rates in the Sacramento area combined with

25           increasing distribution of vaccines are improving the ability of the defense to conduct
26
             its investigation.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00090-MCE Document 21 Filed 04/27/21 Page 3 of 5


 1        5. Given the need for additional time to conduct defense investigation, Defendant
 2
             Howard requests to continue the status conference in this matter to June 24, 2021, at
 3
             10:00 a.m., and to exclude time between April 22, 2021 and June 24, 2021, inclusive,
 4
             under Local Code T-4.
 5

 6        6. Attorney Todd Leras represents and believes that failure to grant additional time as

 7           requested would deny Defendant Howard the reasonable time necessary for effective
 8
             preparation, considering the exercise of due diligence.
 9
          7. Based on the above-stated facts, Defendant Howard requests that the Court find that
10
             the ends of justice served by continuing the case as requested outweigh the best
11

12           interest of the public and the Defendant in a trial within the time prescribed by the

13           Speedy Trial Act.
14
          8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
15
             seq., within which trial must commence, the time period of April 22, 2021 to June 24,
16
             2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and (B)
17

18           (iv) [Local Code T-4] because it results from a continuance granted by the Court at

19           Defendant Howard’s request on the basis that the ends of justice served by taking
20
             such action outweigh the best interest of the public and the Defendant in a speedy
21
             trial.
22
          9. Nothing in this stipulation and order shall preclude a finding that other provisions of
23

24           the Speedy Trial Act dictate that additional time periods are excludable from the

25           period within which a trial must commence.
26
          Assistant U.S. Attorney Cameron Desmond has reviewed this proposed order and
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:20-cr-00090-MCE Document 21 Filed 04/27/21 Page 4 of 5


 1   authorized Todd Leras via email to sign it on her behalf.
 2

 3   DATED: April 21, 2021                                PHILLIP A. TALBERT
                                                          Acting United States Attorney
 4
                                                          By     /s/ Todd D. Leras for
 5
                                                                 CAMERON DESMOND
 6                                                               Assistant United States Attorney

 7   DATED: April 21, 2021
                                                          By     /s/ Todd D. Leras
 8
                                                                 TODD D. LERAS
 9                                                               Attorney for Defendant
                                                                 CLAYTON HOWARD
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00090-MCE Document 21 Filed 04/27/21 Page 5 of 5


 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for April 29, 2021 is vacated.
 4
     A new status conference is scheduled for June 24, 2021, at 10:00 a.m. The Court further finds,
 5

 6   based on the representations of the parties and Defendant Howard’s request, that the ends of

 7   justice served by granting the continuance outweigh the best interests of the public and the
 8
     Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from April 22, 2021, up to and
11

12   including June 24, 2021.

13          IT IS SO ORDERED.
14   Dated: April 26, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
